Citation Nr: 0825750	
Decision Date: 08/01/08    Archive Date: 08/13/08

DOCKET NO.  06-08 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for rickets, claimed as 
muscular wasting and weakness of the legs.

2.  Entitlement to service connection for a broken ankle, 
claimed as secondary to muscular wasting and weakness of the 
legs.  


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. Carsten, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1963 to 
February 1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 Department of Veterans 
Affairs (VA) Regional Office (RO) decision, which determined 
that new and material evidence had not been submitted to 
reopen a claim of service connection for rickets; and denied 
service connection for a broken ankle claimed as secondary to 
rickets.  

The Board notes that service connection for rickets was 
originally denied by rating dated July 25, 1990.  The veteran 
indicated that he never received notification of this 
decision.  The law presumes the regularity of the 
administrative process absent clear evidence to the contrary.  
See Mindenhall v. Brown, 7 Vet. App. 271 (1994). Review of 
the claims folder shows a handwritten statement by RO 
personnel indicating that the disallowance letter was not 
done as the addressee was unknown.  As evidence in the file 
confirms the veteran was not notified of this decision, it is 
not considered final.  Therefore, a new and material analysis 
is not required and the issue will be considered on the 
merits.  


FINDINGS OF FACT

1.  Clear and unmistakable evidence demonstrates that a 
disability manifested by weakness of the legs preexisted 
active duty and clear and unmistakable evidence demonstrates 
that the disability was not aggravated by service. 

2.   The veteran does not have an ankle disability caused by 
active military service or service-connected disability.  




CONCLUSIONS OF LAW

1.  Service connection for rickets, claimed as muscular 
wasting and weakness of the legs, is not warranted.  38 
U.S.C.A. §§ 1110, 1111 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.306, 3.307, 3.309 (2007).

2.  Service connection for an ankle disability, claimed as 
secondary to muscular wasting and weakness of the legs, is 
not warranted.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 
3.303, 3.304, 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) imposes a 
duty on VA to notify and assist veterans in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2007).  Upon receipt of a 
complete or substantially complete application for benefits, 
VA is required to notify the veteran and his/her 
representative, if applicable, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the veteran of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
veteran is expected to provide.  

The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  
The amendments apply to applications for benefits pending 
before VA on, or filed after, May 30, 2008.  The amendments, 
among other things, removed the notice provision requiring VA 
to request the veteran to provide any evidence in the 
veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1) (2007).  

This notice must be provided prior to an initial unfavorable 
decision by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if 
VCAA notice is provided after the initial decision, such a 
timing error can be cured by subsequent readjudication of the 
claim, as in a Statement of the Case or Supplemental 
Statement of the Case.  Mayfield v. Nicholson, 20 Vet. App. 
537, 543 (2006).

Further, in Dingess v. Nicholson, the United States Court of 
Appeals for Veterans Claims (Court) held that, upon receipt 
of an application for a service connection claim, VA is 
required to review the evidence presented with the claim and 
to provide the veteran with notice of what evidence not 
previously provided will help substantiate his/her claim.  19 
Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  Specifically, VA must notify the 
veteran of what is required to establish service connection 
and that a disability rating and effective date for the award 
of benefits will be assigned if service connection is 
awarded.

VCAA letters dated in April 2003 and April 2006 informed the 
veteran of the evidence needed to substantiate his claims for 
service connection, and of the evidence VA would provide and 
the evidence he needed to provide.  A letter dated in March 
2006 and the April 2006 letter both provided information 
regarding the assignment of disability ratings and effective 
dates.  The information in these letters fully satisfied the 
duty to notify provisions and the claim was readjudicated in 
Supplemental Statements of the Case dated in July 2007 and 
May 2008.  

Under the VCAA, VA also has a duty to assist the veteran in 
the development of a claim.  This includes assisting the 
veteran in procuring service treatment records and other 
relevant treatment records and providing a VA examination 
when necessary.  38 U.S.C.A. § 5103A (West 2002 & Supp. 
2007); 38 C.F.R. § 3.159 (2007). 

Review of the claims folder indicates that the duty to assist 
has also been satisfied.  The veteran's service and VA 
treatment records were obtained.  Records from his private 
physician, Dr. Saylor, were also received.  VA requested 
records from Dr. Stern in January and April 2008 with no 
response received.  By letter dated in April 2008, the 
veteran was notified that it was his responsibility to see 
that the records were received.  He responded indicating that 
Dr. Stern retired.  He further indicated that he was seen 
only one time by this physician and was sure that the 
physician could not attest to the rickets causing his ankle 
to break.  The veteran submitted a copy of the decision 
awarding him benefits from the Social Security Administration 
(SSA).  VA made multiple requests for these records and based 
on the responses received, prepared a finding for the file 
indicating the unavailability of federal records.  The 
veteran was notified that complete SSA records could not be 
obtained.  No further efforts are necessary to obtain records 
from Dr. Stern or SSA.  See 38 C.F.R. § 3.159(c)(1)(2).  The 
veteran was provided a VA examination in August 2007 and a 
medical opinion was obtained.

II.  Analysis

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder. Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the evidence submitted by 
the veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claim.  The veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
veteran).

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1110 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.303, 3.304, 3.306 (2007).  In general, service 
connection requires (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Service connection may also be granted for a disability that 
is proximately due to or the result of an established 
service-connected disability.  38 C.F.R. § 3.310.  This 
includes disability made chronically worse by service-
connected disability.  Allen v. Brown, 7 Vet. App. 439 
(1995).  The Board notes that there was a recent amendment to 
the provisions of 38 C.F.R. § 3.310. See 71 Fed. Reg. 52744- 
47 (Sept. 7, 2006).  The amendment sets a standard by which a 
claim based on aggravation of a non-service-connected 
disability by a service-connected one is judged.  Although VA 
has indicated that the purpose of the regulation was merely 
to apply the Court's ruling in Allen, it was made clear in 
the comments to the regulation that the changes were intended 
to place a burden on the claimant to establish a pre- 
aggravation baseline level of disability for the non-service- 
connected disability before an award of service connection 
based on aggravation may be made.  This had not been VA's 
practice, which suggests that the recent change amounts to a 
substantive change in the regulation.  For this reason, and 
because the veteran's claims were pending before the 
regulatory change was made, the Board will consider the 
version of 38 C.F.R. § 3.310 in effect before the change, 
which is more favorable to the claimant.

Certain chronic diseases, including progressive muscular 
atrophy, shall be service connected although not otherwise 
established as incurred in or aggravated by service if 
manifested to a compensable degree within one year following 
discharge from military service.  See 38 C.F.R. §§ 3.307, 
3.309(a) (2007).

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111 (West 2002).  
This presumption attaches only where there has been an 
induction examination in which the later-complained-of 
disability was not noted.  The term "noted" denotes only 
such conditions as are recorded in examination reports.  
History provided by the veteran of the pre-service existence 
of conditions recorded at the time of the entrance 
examination does not, in itself, constitute a notation of a 
preexisting condition.  38 C.F.R. § 3.304(b)(1); Paulson v. 
Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. 
App. 238, 246 (1995).  

In cases where the disease or injury at issue is not noted on 
the entrance examination, a two-pronged test is for 
consideration in determining whether the presumption of 
soundness has been rebutted.  First, VA must show by clear 
and unmistakable evidence that the disease or injury existed 
prior to service.  Second, VA must show by clear and 
unmistakable evidence that the preexisting disease or injury 
was not aggravated by service.  See VAOPGCPREC 3-2003 (July 
16, 2003).

Clear and unmistakable evidence is a more formidable 
evidentiary burden than the preponderance of the evidence 
standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) 
(noting that "clear and convincing" burden of proof, while 
a higher standard than a preponderance of the evidence, is a 
lower burden to satisfy than clear and unmistakable 
evidence).  It is an "onerous" evidentiary standard, 
requiring that the no-aggravation result be "undebatable".  
Cotant v. West, 17 Vet. App. 116, 131 (2003) (citing Laposky 
v. Brown, 4 Vet. App. 331, 334 (1993) (citing Akins v. 
Derwinski, 1 Vet. App. 228, 232 (1991)) and Vanerson, 12 Vet. 
App. at 258, 261; id. at 263 (Nebeker, C.J., concurring in 
part and dissenting in part). 

A presumption is an assumption of fact resulting from a rule 
of law which requires such fact to be assumed from another 
fact or group of facts found or otherwise established.  
Black's Law Dictionary 1067 (5th ed. 1979).  Thus, where the 
presumption of sound condition is rebutted, the veteran is 
not entitled to service connected benefits because it has 
been shown that his disability pre-existed service and was 
not aggravated by service.  See Wagner, 370 F.3d at 1094-
1096. 

1.  Service connection for rickets, claimed as muscular 
wasting and weakness of the legs.

The veteran contends that extensive military training caused 
great pain and difficulties and caused his rickets to advance 
and create problems that cannot be reversed.  He indicated 
that his leg problems go back to childhood and that the 
military personnel were informed of his condition prior to 
enlistment.  He stated that he tried to make it through basic 
training but could not due to his weakened legs.

Review of service treatment records indicates that on report 
of medical history completed at the time of his pre-induction 
examination in August 1963, the veteran reported his present 
health as fair and that he had rickets in his legs.  He 
indicated that he had cramps in the legs, and bone, joint, or 
other deformity.  Lower extremities were reported as normal 
on clinical evaluation.  

The veteran entered active duty on October 24, 1963 and was 
seen November 4, 1963 with complaints of pain and weakness in 
both legs.  The veteran subsequently underwent a bone survey 
and views of the lumbar and sacral spine, skull, elbows, 
knees, and ankles demonstrated no bone or joint abnormality.  
The veteran was evaluated by the orthopedic clinic on 
November 13th and assessment was musculoskeletal reaction.  
Frail multivitamins were prescribed.  Evaluation by the 
internal medicine clinic in December 1963 notes a history of 
rickets at age 2-3 years and that the veteran was unable to 
participate in sports.  The note further indicated the 
veteran was unable to march, climb stairs, or perform 
physical training.  Physical examination revealed atrophy and 
weakness of the quadriceps and the veteran was put on 
physical profile.  The veteran was again evaluated by the 
orthopedic clinic on January 8, 1964.  The examiner noted 
generalized muscular underdevelopment and that he could not 
be certain whether this was just disuse or basically muscle 
atrophy.  Note dated January 15, 1964 indicates the veteran 
had functional strength in all musculature and had improved 
25 percent in physical therapy by measure in one week.  It 
was noted that the veteran's complaints persisted in spite of 
this.  Psychiatric evaluation in January 1964 indicates that 
although the veteran was willing to recognize the absence of 
a physical basis for his sickness, he was unwilling to accept 
the responsibility for getting through basic training.  
Diagnosis was passive-dependent personality, existing prior 
to service.  On report of medical history completed at the 
time of separation examination in February 1964, the veteran 
stated that his legs were small at the thigh and that he has 
had this all through childhood as a result of rickets.  On 
clinical evaluation, the lower extremities were described as 
abnormal with poor muscular development lower extremity 
musculature.  

Statements from the veteran's commanding officers dated in 
January and February 1964 indicate a reported history of 
rickets and that the veteran was unable to participate in 
training because of his physical condition.  

VA and private treatment records show continuing treatment 
for various disabilities, including osteopenia and 
osteoarthritis.  VA records dated in September 2001 note 
abnormal skeletal x-rays with mottled appearance of the axial 
skeleton.  Etiology was unclear.  Consult dated in December 
2001 indicates the physician was not aware of the x-ray 
appearance of childhood rickets, but that the literature 
suggests that the bony trabeculae would likely be 
"irregularly mineralized."  

The veteran underwent a VA examination in August 2007.  The 
claims folder was available for review.  X-ray findings of 
the flat bones (skull, scapula) showed abnormal trabeculae 
pattern suggestive of abnormal bone metabolism.  The long 
bones (femur, tibia) were normal.  Diagnosis was muscle 
atrophy, question disuse vs. neuromuscular disease.  The 
examiner discussed the veteran's history and objective 
findings in detail.  She noted that whether the condition was 
rickets or another condition of abnormal mineralization was 
not important to the claim and that service records contain 
no information about the etiology of the condition of 
weakness.  In response to the question of whether there was a 
permanent worsening of the veteran's condition due to 
military service, the examiner indicated it was less likely 
as not (50/50 probability).  

In support of her opinion, the examiner noted that whatever 
the diagnosis, the veteran did not describe an acute decline 
in function related to military service, but rather a gradual 
loss of function with time and age.  She further noted that 
there is a loss of both neurons and muscle fibers with aging, 
and that this loss is more acutely noted in a neuromuscularly 
compromised patient.  She also noted that the veteran had 
gained significant weight since military service and that 
this would bring the neuromuscular system to fatigue failure 
sooner.  She noted there was no evidence in the history or 
physical exam of worsening of the yet undiagnosed muscle 
condition during the veteran's few months in the service.  
There was also no evidence of injury to the bone or joint.  

In the present case, the Board finds, as an initial matter, 
that the condition here at issue was not noted at the time of 
the veteran's examination, acceptance, and enrollment into 
service.  As outlined above, applicable law contemplates that 
something more than a pre-service history be recorded in a 
report of an induction or enlistment examination in order for 
a condition to be deemed "noted," as that term is used in 
38 U.S.C.A. § 1111.  Despite the veteran's reported history 
of rickets and leg problems, clinical evaluation of the lower 
extremities at the time of the pre-induction examination was 
reported as normal.  Thus, the veteran is entitled to the 
presumption of soundness.  

However, the Board further finds that the evidence as a whole 
demonstrates that the muscular weakness of the lower 
extremities clearly and unmistakably existed prior to 
service, and it also clearly and unmistakable demonstrates 
that it was not aggravated during service.  

As noted, service treatment records show a reported history 
of leg problems at induction.  However, approximately two 
weeks following entrance onto active duty, the veteran 
presented with complaints of leg pains and muscle atrophy was 
subsequently noted.  In-service orthopedic evaluation 
indicated the veteran had generalized muscular 
underdevelopment.  Although the veteran reported with 
complaints of leg pain following in-service physical 
training, objective evidence does not show any injury or 
permanent worsening of the underlying muscular condition 
during service.  On the contrary, the veteran's leg strength 
reportedly improved following one week of physical therapy.  
Additionally, the VA examiner reviewed the evidence of record 
and determined that there was no evidence of worsening during 
service.  

The Board notes that the examiner appears to have attempted 
to frame her opinion on the possibility of in-service 
aggravation in terms that would normally be employed in cases 
decided under the legal standard of the preponderance of the 
evidence.  Specifically, she concluded that it was "less 
likely as not" that his condition was aggravation by 
service, which could arguably suggest that her opinion was 
less than certain.  However, the overall text of her report, 
including the rationale provided for her ultimate opinion, 
clearly shows that she firmly believed that no aggravation 
occurred during the veteran's military service.  As there is 
no contrary medical opinion of record, and, in fact, because 
her opinion appears well-supported by service medical records 
showing that his functional strength in all musculature had 
actually improved 25 percent in physical therapy shortly 
before his discharge, the Board concludes that the evidence 
clearly and unmistakable demonstrates that no aggravation 
occurred in service.

As noted, the Board is cognizant that the standard of "clear 
and unmistakable evidence" is a more formidable evidentiary 
burden than the preponderance of the evidence standard.   
However, in this case, the Board finds that such a standard 
has been met in that the evidence as a whole demonstrates 
both that the claimed muscular weakness of the lower 
extremities clearly and unmistakably existed prior to 
service, and the evidence also clearly and unmistakable 
demonstrates that the muscular weakness was not aggravated 
during service.  

The Board has considered that certain chronic diseases, 
including progressive muscular atrophy, shall be service 
connected although not otherwise established as aggravated by 
service if manifested to a compensable degree within one year 
following discharge from military service.  However, although 
the veteran has subjectively reported continued problems 
since service, the record does not show that his condition of 
progressive muscular atrophy of the legs manifested to a 
compensable degree within one year following discharge from 
service.  As noted, the earliest medical evidence of record 
following the veteran's discharge is dated several decades 
after service; thus, the Board finds that service connection 
on a presumptive basis is not warranted

In summary, the Board concludes the claimed muscular weakness 
of the lower extremities clearly and unmistakably existed 
prior to service and was not aggravated during service.  
Thus, the benefit sought on appeal is denied.


2. Service connection for residuals of a broken ankle, 
claimed as secondary to muscular wasting and weakness of the 
legs.

The veteran contends that he broke his ankle as a result of 
falling due to weakened legs.  Statement from Dr. Saylor 
dated in December 2000 indicates the veteran had a history of 
a fractured ankle in 1999 when he fell down the stairs, 
because of the weakness in his legs.  

The Board notes that the veteran has not asserted that he 
injured his ankle during service, or that the claimed 
disability is otherwise directly related to his military 
service, and there is no evidence of record suggesting that 
this is the case.  Thus, service connection on a direct basis 
is not warranted.

As to the issue of secondary service connection, as discussed 
above, service connection for rickets, claimed as muscular 
wasting and weakness of the legs, is not warranted.  There is 
no basis for a grant of secondary service connection when the 
primary disability is nonservice-connected.  For these 
reasons, the Board concludes that the preponderance of the 
evidence is against the claim and the doctrine of reasonable 
doubt is not for application.  See 38 C.F.R. § 3.102 (2007).


ORDER

Entitlement to service connection for rickets, claimed as 
muscular wasting and weakness of the legs, is denied.

Entitlement to service connection for a broken ankle, claimed 
as secondary to muscular wasting and weakness of the legs, is 
denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


